                     IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


FRIENDS OF ALASKA NATIONAL
WILDLIFE REFUGES, et al.,
                         Plaintiffs,
         v.                                                 Case No. 3:18-cv-00029-SLG

DAVID BERNHARDT, in his official
capacity as Acting Secretary of the U.S.
Department of the Interior, et al.,
                         Defendants,
        and

KING COVE CORPORATION, et al.,
                        Intervenor-Defendants.

                 ORDER RE MOTION FOR SUMMARY JUDGMENT

       Before the Court at Docket 50 is Plaintiffs Friends of Alaska National Wildlife

Refuges; The Wilderness Society; National Audubon Society; Wilderness Watch;

Center for Biological Diversity; Defenders of Wildlife; National Wildlife Refuge

Association; Alaska Wilderness League; and the Sierra Club’s (“Plaintiffs’”) motion

for summary judgment.            Defendants Ryan Zinke — later replaced by David

Bernhardt 1 — U.S. Department of the Interior; and U.S. Fish and Wildlife Service


1 “David Bernhardt serves as Acting Secretary of the U.S. Department of the Interior.” David
Bernhardt - Acting Secretary of the Interior, U.S. DEP’T OF THE INTERIOR,
[https://perma.cc/7WRR-5CKU]; see also Fed. R. Civ. P. 25(d) (“An action does not abate when
a public officer who is a party in an official capacity dies, resigns, or otherwise ceases to hold
office while the action is pending. The officer’s successor is automatically substituted as a party.
Later proceedings should be in the substituted party’s name, but any misnomer not affecting the
parties’ substantial rights must be disregarded. The court may order substitution at any time,
but the absence of such an order does not affect the substitution.”).
(“Federal Defendants”) opposed at Docket 65. Intervenor-Defendants King Cove

Corporation; Agdaagux Tribal Council; Aleutians East Borough; City of Cold Bay;

City of King Cove; and Native Village of Belkofski (“Intervenor-Defendants”)

opposed at Docket 66. Amicus Curiae State of Alaska filed a brief in opposition to

Plaintiffs’ motion at Docket 70. Plaintiffs replied in support of their motion at Docket

71. Oral argument was not requested by any party and was not necessary to the

Court’s decision.

                                       BACKGROUND

         The Izembek National Wildlife Refuge (“Izembek”) is a 311,000-acre refuge

that was established in 1980 as part of the Alaska National Interest Lands

Conservation Act (“ANILCA”). 2 The Department of the Interior (“DOI”) manages

the refuge through the Fish and Wildlife Service (“Service”). 3 The City of King

Cove (“King Cove”) and the City of Cold Bay (“Cold Bay”) are small communities

located approximately 18 miles apart and in close proximity to Izembek. 4 Cold Bay




2
  See Pub. L. 96-487, Title III, § 303(3), 94 Stat. § 2371, 2390–91 (1980); U.S. Fish & Wildlife
Serv., Statistical Data Tables for Fish & Wildlife Service Lands (as of 9/30/2018) 11,
[https://perma.cc/S8WR-CQFZ].
3
    See 16 U.S.C. § 668dd(a)(1).
4
 AR DOI 35 (Assessment of Non-Road Alternatives). King Cove has approximately 800 year-
round residents, but the population expands to approximately 1,300 residents when the city’s
seafood processing plant is operating at full capacity. Id. Cold Bay has approximately 108
residents. See Annual Estimates of the Resident Population, U.S. CENSUS BUREAU,
https://factfinder.census.gov/faces/tableservices/jsf/pages/productview.xhtml?src=bkmk (last
accessed February 18, 2019).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 2 of 31
is home to the only all-weather airport in the vicinity of King Cove. 5 Both King Cove

and Cold Bay are accessible only by air and sea. 6

         While King Cove and Cold Bay are only 18 miles apart, frequent severe

weather makes it difficult for King Cove residents to travel to Cold Bay by sea or

air. 7 Accordingly, “[r]esidents of the King Cove community have long desired and

advocated for a road as the only safe, reliable and affordable means of year-round

access to Cold Bay and its all-weather airport.” 8 However, a road between the two

communities would have to pass through lands that are currently part of Izembek. 9

DOI and the Service have evaluated the effect of such a road several times in the

past. In the early 1980s, DOI conducted a road analysis as part of a regional

planning effort and concluded that a road would negatively affect both local wildlife

and subsistence uses. 10 The Service conducted another road analysis in 1996,




5
    AR DOI 35.
6
    See AR DOI 902 (Map).
7
    AR DOI 35.
8
    AR DOI 411 (Dean Gould letter).
9
    See AR DOI 902.
10
     AR 4587–90, 9038.


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 3 of 31
and again found that a road through Izembek would have adverse environmental

impacts. 11

          In 1998, Congress passed the King Cove Health and Safety Act of the

Consolidated and Emergency Supplemental Appropriations Act of 1999. 12 The

Act appropriated funds to purchase a hovercraft to travel between King Cove and

Cold Bay, construct a road to the hovercraft terminal, and improve King Cove’s

airstrip and health clinic. 13 The hovercraft operated between 2007 and 2010, but

the Aleutians East Borough ultimately suspended hovercraft services, citing

unreliability and cost. 14

          In 2009, Congress again sought to address King Cove’s transportation

concerns. In the Omnibus Public Land Management Act of 2009 (“OPLMA”),

Congress directed the Secretary to determine whether a land exchange and road

construction within Izembek would be in the public interest. 15                 The proposed

exchange would have transferred a corridor of Izembek land to the State of Alaska

“for the purpose of constructing a single-lane gravel road between the communities




11
  AR DOI 9036–43. A third study analyzing potential impacts of a road was completed in 1998.
AR 10380. The contents of this study, however, do not appear to be included in the record in
this case.
12
     See Pub. L. No. 105-277, § 353, 112 Stat. 2681, 2681-302–03 (1998).
13
     Pub. L. No. 105-277, § 353, 112 Stat. 2681, 2681-302–03 (1998).
14
     AR DOI 6.
15
     Pub. L. No. 111-11, Title VI, Subtitle E, 123 Stat. 991, 1177–83 (2009).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 4 of 31
of King Cove and Cold Bay, Alaska.” 16 With limited exceptions, use of the road

would have been restricted “primarily [to] health and safety purposes (including

access to and from the Cold Bay Airport) and only for noncommercial purposes.” 17

The Act required a determination by the Secretary that the exchange was in the

public interest in order to authorize construction of the road. 18                      OPMLA also

directed the Secretary to “initiate the preparation of an environmental impact

statement” analyzing the proposed exchange and the potential construction and

operation of a road, as “required under the National Environmental Policy Act of

1969 (42 U.S.C. 4321 et seq.).” 19

          In February 2013, DOI issued the Final Environmental Impact Statement

(“EIS”) required by the OPMLA. 20 The EIS evaluated the effects of the proposed

land exchange and the effects of several alternatives to the exchange. 21 The EIS

concluded that a land exchange and construction of a road “would have major




16
     Pub. L. No. 111-11, Title VI, Subtitle E, § 6402(a), 123 Stat. at 1178.
17
     Pub. L. No. 111-11, Title VI, Subtitle E, § 6403(a)(1), 123 Stat. at 1180.
18
     Pub. L. No. 111-11, Title VI, Subtitle E, § 6402(d)(1), 123 Stat. at 1179.
19
     Pub. L. No. 111-11, Title VI, Subtitle E, § 6402(b)(2)(a), 123 Stat. at 1178–79.
20
     AR 180523–181596.
21
     See, e.g., AR DOI 180908, 180916–26.


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 5 of 31
adverse effects to birds and land mammals” and “would diminish the ability of the

Service to meet” several of the purposes of Izembek. 22

         In December 2013, the Secretary released a 20-page Record of Decision

(“ROD”) concluding that the proposed road would not be in the public interest. 23

The ROD explained that construction of a road “would lead to significant

degradation of irreplaceable ecological resources that would not be offset by the

protection of other lands to be received under an exchange,” and that “reasonable

and viable transportation alternatives exist to meet the important health and safety

needs of the people of King Cove.” 24             The ROD “identifie[d] all alternatives

considered” and “specifie[d] the alternatives that were considered to be

environmentally preferable.” 25 These included use of a hovercraft, a landing craft,

or a ferry to facilitate travel between King Cove and Cold Bay. 26 In light of the

Secretary’s desire to “protect[] the unique resources” of Izembek, the ROD

adopted the “no action” alternative from the EIS, which “decline[d] the offered land

exchange for road construction.” 27             King Cove submitted a request for




22
     AR 180930.
23
     AR DOI 3 (2013 ROD).
24
     AR DOI 3.
25
     AR DOI 2.
26
     AR DOI 11, 14–15, 20.
27
     AR DOI 2, 20.


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 6 of 31
reconsideration, but the Secretary denied the request. 28                     King Cove then

challenged the Secretary’s decision in this Court; the Court granted the federal

government’s motion for summary judgment. 29

         Following the 2016 Presidential election, the new Secretary pledged his

commitment to work on the land exchange issue with King Cove Corporation. 30 In

early 2017, King Cove Corporation formally requested that DOI agree to an

exchange to facilitate construction of a road between King Cove and Cold Bay. 31

On January 22, 2018, the Secretary entered into an Agreement for the Exchange

of Lands (“Exchange Agreement”) with King Cove Corporation. 32 The Agreement

commits the federal government and King Cove to an equal value exchange

whereby King Cove will convey the surface estate of certain lands within the

exterior boundaries of Izembek and the Alaska Peninsula National Wildlife Refuge

to the United States — and relinquish selection rights under ANCSA to additional




28
     AR DOI 23–24.
29
  See Agdaagux Tribe of King Cove, et al. v. Jewell, et al., Case No. 3:14-cv-0110-HRH (D.
Alaska). King Cove appealed the decision to the Ninth Circuit, but voluntarily dismissed the
case when the Secretary agreed to explore a land exchange in 2017. Agdaagux Tribe of King
Cove v. Zinke, No. 15-35875 (9th Cir. Aug. 10, 2017) (Mot. to Voluntarily Dismiss Appeal) (ECF
No. 62); Agdaagux Tribe of King Cove v. Zinke, 2017 WL 5198384, No. 15-35875 (9th Cir. Aug.
11, 2017) (Order) (ECF No. 65).
30
  AR DOI 265–66 (Jan. 17, 2017 Confirmation Hearing Transcript) (“You have my absolute
commitment that I will restore trust and work . . . on [the land exchange] issue because it is
important.”).
31
     AR DOI 410–12.
32
     AR DOI 887 (Exchange Agreement).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 7 of 31
Izembek lands — in exchange for a corridor of land through the Izembek refuge. 33

When the location of the corridor is finalized, the precise number of acres to be

conveyed to the United States will be adjusted to ensure an equal-value

exchange. 34 The Exchange Agreement states that the road is to be “used primarily

for health, safety, and quality of life purposes (including access to and from the

Cold Bay Airport).” 35

          On January 31, 2018, Plaintiffs filed the Complaint that initiated this suit. 36

Plaintiffs filed an Amended Complaint on April 19, 2018. 37                 The Amended

Complaint is brought pursuant to the Administrative Procedure Act (“APA”), 5

U.S.C. §§ 702–06, and alleges that the Exchange Agreement violates four federal

laws: (1) Section 1302 of ANILCA, 16 U.S.C. § 3192; (2) Title IX of ANILCA, 16

U.S.C. §§ 3161–3173; (3) the National Environmental Policy Act, 42 U.S.C.

§§ 4321–4370(h); and (4) the Endangered Species Act, 16 U.S.C. §§ 1531–

1544. 38 Plaintiffs seek “vacatur, declaratory, and injunctive relief because the land




33
     AR DOI 887–90.
34
     AR DOI 889–90.
35
     AR DOI 889.
36
     Docket 1.
37
     Docket 32.
38
     Docket 32 at 2–3, ¶¶ 3, 5.


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 8 of 31
exchange decision is arbitrary, capricious, an abuse of discretion, and not in

accordance with the law.” 39

          On July 11, 2018, Plaintiffs filed the instant motion for summary judgment. 40

                                          JURISDICTION

          The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331,

which “confer[s] jurisdiction on federal courts to review agency action, regardless

of whether the APA of its own force may serve as a jurisdictional predicate.” 41

                                    STANDARD OF REVIEW

          “[T]he function of the district court is to determine whether or not as a matter

of law the evidence in the administrative record permitted the agency to make the

decision it did.” 42 “In reviewing an administrative agency decision, ‘summary

judgment is an appropriate mechanism for deciding the legal question of whether

the agency could reasonably have found the facts as it did.’” 43

          The APA instructs a reviewing court to “hold unlawful and set aside agency

action, findings, or conclusions” if they are “arbitrary, capricious, an abuse of




39
     Docket 32 at 2, ¶ 4.
40
     Docket 51.
41
     Califano v. Sanders, 430 U.S. 99, 105 (1977).
42
 City & Cty. of San Francisco v. United States, 130 F.3d 873, 877 (9th Cir. 1997) (quoting
Occidental Eng’g Co. v. INS, 753 F.2d 766, 769 (9th Cir. 1985)).
43
     Id. (quoting Occidental, 753 F.2d at 770).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 9 of 31
discretion, or otherwise not in accordance with law.” 44 An agency’s action is

arbitrary and capricious when it “relie[s] on factors which Congress has not

intended it to consider, entirely fail[s] to consider an important aspect of the

problem, offer[s] an explanation for its decision that runs counter to the evidence

before the agency, or is so implausible that it could not be ascribed to a difference

in view or the product of agency expertise.” 45

                                         DISCUSSION

          1. Plaintiffs have standing to challenge the Exchange Agreement and
             the Exchange Agreement is ripe for judicial review.

          Intervenor-Defendants contend that Plaintiffs have not established standing

to contest the land exchange. 46 They further contend that the case is not ripe for

consideration. 47

          “To establish Article III standing, an injury must be concrete, particularized,

and actual or imminent; fairly traceable to the challenged action; and redressable

by a favorable ruling.” 48 Intervenor-Defendants contend that Plaintiffs have not


44
     5 U.S.C. § 706(2).
45
  Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983).
46
     Docket 66 at 15–18.
47
     Docket 66 at 18–20.
48
  Martin v. City of Boise, 902 F.3d 1031, 1040 (9th Cir. 2018) (quoting Clapper v. Amnesty Int’l
USA, 568 U.S. 398, 409 (2013)). “Although imminence is concededly a somewhat elastic
concept, it cannot be stretched beyond its purpose, which is to ensure that the alleged injury is
not too speculative for Article III purposes — that the injury is certainly impending.” Id. (quoting
Clapper, 568 U.S. at 409).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 10 of 31
satisfied any of these requirements. First, they contend that “[c]onstruction of the

road is neither ‘concrete’ nor imminent — it would require full financing and

permitting and authorizations from state and federal agencies other than the

Secretary’s agency.” 49         The Court recently considered a similar argument in

League of Conservation Voters v. Trump. 50 In League, the federal defendants

contended that the plaintiff environmental group lacked standing to challenge an

Executive Order reversing a prior Executive Order that withdrew certain coastal

areas in the Arctic's Beaufort and Chukchi Seas from oil and gas leasing. 51 The

defendants contended that “because there are multiple steps to obtaining leases

and drilling permits in the Arctic and Atlantic Oceans, there [was] no risk of

imminent harm” to the plaintiffs. 52 The Court rejected this argument, instead

concluding that the “Executive Order's clear intent to expedite energy production

in the Arctic and Atlantic Oceans, the oil industry's eagerness to obtain seismic

surveying permits, and the fact that seismic surveying typically precedes oil and

gas lease sales, together indicate that Plaintiffs have adequately alleged a

substantial risk of harm from the passage of Executive Order 13795 that is

‘imminent’ for purposes of Article III standing.” 53 Similar reasoning applies here. It


49
     Docket 66 at 17.
50
     303 F. Supp. 3d 985 (D. Alaska 2018).
51
     Id. at 991.
52
     Id. at 996.
53
     Id. at 999; see also In re Zappos.com, Inc., 888 F.3d 1020, 1027–28 (9th Cir. 2018)

Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 11 of 31
is undisputed that the land exchange is intended to facilitate construction of a road;

furthermore, as Plaintiffs note, the parties involved in the Exchange Agreement

have “expressed their intent to obtain all necessary permits and construct the

road.” 54 Plaintiffs thus have alleged “a substantial risk of harm . . . that is ‘imminent’

for purposes of Article III standing.” 55

          Intervenor-Defendants’ other challenges to Plaintiffs’ standing are similarly

unavailing. First, they allege that there “is no causal connection between the

Plaintiffs’ allegations of harm arising from road construction” and the land

exchange. 56 As noted above, however, the Secretary promulgated the Exchange

Agreement in order to facilitate construction of a road.                  Second, Intervenor-

Defendants assert that Plaintiffs’ injuries would not be redressed by setting aside

the Exchange Agreement, because “the real estate transaction authorized by the

Agreement will have no effect upon the physical environment in the Refuge.” 57

Again, the Exchange Agreement would transfer Izembek lands to King Cove

Corporation for the express purpose of facilitating construction of a road.

Intervenor-Defendants also maintain that Plaintiffs assert only a “generally


(concluding that plaintiffs had a sufficient risk of future harm when they alleged that hackers had
stolen their personal information from Zappos’s servers, but their personal information had not
yet been used by hackers and they had not yet incurred financial harm).
54
     Docket 71 at 11; see, e.g., AR DOI 394–95, 866–67.
55
     League, 303 F. Supp. 3d at 999.
56
     Docket 66 at 17.
57
     Docket 66 at 17–18.


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 12 of 31
available grievance.” 58 However, Plaintiff organizations have adequately alleged

“specific harms to their members’ use and enjoyment of protected Izembek

lands.” 59

          Intervenor-Defendants also argue that Plaintiffs’ case is not ripe for

consideration. 60 “When addressing the sufficiency of a showing of injury-in-fact

grounded in potential future harms, Article III standing and ripeness issues often

‘boil down to the same question.’” 61 “In that context, ‘ripeness can be characterized

as standing on a timeline,’ and the analysis for both standing and ripeness is

essentially the same.” 62           For the reasons discussed above, Plaintiffs have

adequately alleged an injury in fact. Furthermore, “[p]rudential considerations of

ripeness are discretionary.” 63 In light of the Court’s “virtually unflagging” obligation

to hear and decide cases, the Court declines to refuse to adjudicate this case on

prudential grounds. 64


58
     Docket 66 at 18 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 573 (1992)).
59
  Docket 71 at 11; see, e.g., Docket 32 at 6, ¶ 17 (“Friends’ staff, members, and supporters
have visited Izembek, enjoyed viewing its wildlife, and experienced the Wilderness and habitat
that Izembek provides.”).
60
     Docket 66 at 18–20.
61
  Coons v. Lew, 762 F.3d 891, 897 (9th Cir. 2014), as amended (Sept. 2, 2014) (quoting Susan
B. Anthony List v. Driehaus, 573 U.S. 149, 157 n.5 (2014)).
62
  Id. (quoting Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2000).
(en banc)).
63
     Thomas, 220 F.3d at 1142.
64
  Lexmark Intern., Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 (2014) (citations
omitted).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 13 of 31
          For the foregoing reasons, the Court will consider the merits of Plaintiffs’

arguments.

          2. The Secretary did not comply with the APA standard for a policy
             change.

          Plaintiffs contend that the Exchange Agreement must be vacated because

the Secretary “not only failed to provide the required level of detailed justification

for reversing decades of prior findings, he provided no justification at all.” 65

Plaintiffs note that the previous Secretary had found that declining to construct a

road would “best accomplish[] the mission of the Service and the goals of

Congress in ANILCA”; that Izembek “would be irretrievably damaged by

construction and operation of the proposed road”; that there were viable

alternatives to a road that would protect King Cove residents’ health and safety;

and that the harmful effects of construction of a road “would not be offset by the

protection of other lands to be received under an exchange.” 66 Plaintiffs contend

that the Exchange Agreement “ignores or countermands [the Service’s] earlier

factual findings without reasoned explanation for doing so” and should be set aside

on that basis. 67

          As a threshold matter, the Court notes that Plaintiffs advance this argument

in the section of their brief alleging that the Exchange Agreement “does not further


65
     Docket 51 at 37.
66
     Docket 51 at 18, 36 n.186, 37; Docket 71 at 21; see AR DOI 2–3, 10–11, 20.
67
     Docket 51 at 37 n.196, 39 (citing Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956,

Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 14 of 31
the purposes of ANILCA in violation of Section 1302 [of ANILCA].” 68 However,

whether the Exchange Agreement is permissible under ANILCA and whether the

Secretary “failed to provide the required level of detailed justification” for a policy

change are distinct (albeit related) issues. In FCC v. Fox Television Stations, Inc.,

the United States Supreme Court considered whether the FCC’s decision to begin

treating isolated uses of non-literal profanity in television broadcasts as indecency

constituted an arbitrary and capricious policy change. 69 Previously, the FCC had

“distinguish[ed] between literal and nonliteral uses of offensive words, requiring

repetitive use to render only the latter indecent.” 70 The Court concluded that this

policy change did not violate the APA. 71 The Court identified four factors in

reaching this conclusion, including whether the agency showed that “the new

policy is permissible under the statute” and whether the agency provided “good

reasons” for the new policy. 72 Fox therefore instructs that whether the Exchange

Agreement is “permissible” under Section 1302 of ANILCA and whether the




966 (9th Cir. 2015)); see Docket 51 at 24.
68
     Docket 51 at 31–39.
69
     556 U.S. 502, 508–10 (2009).
70
     Id. at 517.
71
     Id. at 530.
72
     Id. at 515.


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 15 of 31
Secretary provided “good reasons” for the policy change are distinct inquiries —

and that a failure to satisfy either requirement would violate the APA. 73

          Plaintiffs’ contention that the Secretary impermissibly “ignore[d] or

countermand[ed] [the Secretary’s] earlier factual findings without reasoned

explanation for doing so” implicates a line of cases addressing what is required

under the APA when an agency reverses its course. 74                         In Motor Vehicle

Manufacturers of the United States, Inc. v. State Farm Mutual Automobile

Insurance Co., Congress had directed the Secretary of Transportation to issue

regulations that would “‘meet the need for motor vehicle safety.’” 75 The National

Highway Traffic Safety Administration responded by issuing a regulation that

required cars to have airbags or detachable seatbelts, finding that both

technologies would be “effective” means of “achieving the goal of occupant crash

protection.” 76 Following a change in Presidential administration, however, the

agency rescinded that regulation, based on its finding that “detachable automatic

belts will not attain anticipated safety benefits because so many individuals will

detach the mechanism.” 77 The agency made this finding without addressing its



73
  See Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 966 (9th Cir. 2015) (citing
Fox, 556 U.S. at 515–16).
74
     Docket 51 at 37 n.196, 39 (citing Kake, 795 F.3d at 966).
75
     463 U.S. 29, 33 (1983) (quoting 15 U.S.C. § 1392(a)).
76
     Id. at 47.
77
     Id. at 47–48.


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 16 of 31
previous findings. 78 The United States Supreme Court held that the agency had

not “cogently explain[ed]” its policy change:

          Given the effectiveness ascribed to airbag technology by the agency,
          the mandate of the Safety Act to achieve traffic safety would suggest
          that the logical response to the faults of detachable seatbelts would
          be to require the installation of airbags. At the very least this
          alternative way of achieving the objectives of the Act should have
          been addressed and adequate reasons given for its abandonment.
          But the agency not only did not require compliance through airbags,
          it did not even consider the possibility in its 1981 rulemaking. Not one
          sentence of its rulemaking statement discusses the airbags-only
          option. 79

Accordingly, the United States Supreme Court found the agency’s rescission

arbitrary and capricious. 80

          In FCC v. Fox Television Stations, Inc., the Supreme Court again considered

the application of the APA to agency policy changes. 81 As noted above, Fox

addressed a change in the FCC’s treatment of isolated uses of non-literal




78
     Id. at 48.
79
  Id.; see also id. (“There are no findings and no analysis here to justify the choice made, no
indication of the basis on which the [agency] exercised its expert discretion. We are not
prepared to and the Administrative Procedure Act will not permit us to accept such . . .
practice. . . . Expert discretion is the lifeblood of the administrative process, but ‘unless we
make the requirements for administrative action strict and demanding, expertise, the strength of
modern government, can become a monster which rules with no practical limits on its
discretion.’” (emphasis in original) (quoting Burlington Truck Lines v. United States, 371 U.S.
156, 167 (1962))).
80
  Id. at 46–51. Because the Court did not “accept all of the reasoning of the Court of Appeals,”
the Court “vacate[d] the judgment of the Court of Appeals and remand[ed] the case to that court
with directions to remand the matter to the NHTSA for further consideration consistent with this
opinion.” Id. at 57.
81
     556 U.S. 502 (2009).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 17 of 31
profanity. 82 The Fox court held that the FCC’s decision to classify such uses as

indecency did not constitute an impermissible policy change; accordingly, the

Court reversed a Second Circuit decision vacating an agency order finding two

broadcasts actionably indecent. 83 The Fox court explained that State Farm did not

hold or imply “that every agency action representing a policy change must be

justified by reasons more substantial than those required to adopt a policy in the

first instance.” 84 The Court then held “that a policy change complies with the APA

if the agency (1) displays ‘awareness that it is changing position,’ (2) shows that

‘the new policy is permissible under the statute,’ (3) ‘believes’ the new policy is

better, and (4) provides ‘good reasons’ for the new policy, which, if the ‘new policy

rests upon factual findings that contradict those which underlay its prior policy,’

must include ‘a reasoned explanation . . . for disregarding facts and circumstances

that underlay or were engendered by the prior policy.’” 85 Applying this standard to

the FCC’s new enforcement policy, the Court concluded that the agency’s order

was not arbitrary or capricious.           The Court noted that the FCC “forthrightly

acknowledged that its recent actions ha[d] broken new ground, taking account of

inconsistent ‘prior Commission and staff action’ and explicitly disavowing them as


82
     Id. at 508–10.
83
     Id. at 530.
84
     Id. at 514.
85
  Organized Vill. of Kake v. U.S. Dep't of Agric., 795 F.3d 956, 966 (9th Cir. 2015) (quoting Fox,
556 U.S. at 515–16).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 18 of 31
‘no longer good law.’” 86 The Court then examined the FCC’s rationale for the policy

change and concluded that “the agency’s reasons for expanding the scope of its

enforcement activity were entirely rational.” 87

          Concurring in part and concurring in the judgment, Justice Kennedy noted

that Fox “[did] not raise the concerns addressed in State Farm” because the

agency reversal examined in Fox was not “base[d] . . . on factual findings,” but

rather on its reading of Supreme Court precedent. 88 In contrast, in State Farm, the

Court had “found the agency's rescission arbitrary and capricious because the

agency did not address its prior factual findings.” 89 Citing State Farm, Justice

Kennedy asserted that “an agency's decision to change course may be arbitrary

and capricious if the agency ignores or countermands its earlier factual findings

without reasoned explanation for doing so.” 90

          In Organized Village of Kake v. United States Department of Agriculture, the

Ninth Circuit “explore[d] the kind of ‘reasoned explanation’ necessary to justify a


86
     Fox, 556 U.S. at 517 (citation omitted).
87
  Id. at 517–18; see also id. (“It was certainly reasonable to determine that it made no sense to
distinguish between literal and nonliteral uses of offensive words, requiring repetitive use to
render only the latter indecent. As the Commission said with regard to expletive use of the F–
Word, ‘the word's power to insult and offend derives from its sexual meaning.’ And the
Commission's decision to look at the patent offensiveness of even isolated uses of sexual and
excretory words fits with the context-based approach we sanctioned in [F.C.C. v. Pacifica
Foundation, 438 U.S. 726, 750 (1978)].” (citations omitted)).
88
     Id. at 538 (2009) (Kennedy, J., concurring).
89
     Id. at 538 (Kennedy, J., concurring).
90
     Id. at 537 (Kennedy, J., concurring).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 19 of 31
policy change that rested on changed factual findings” under Fox. 91 The Kake

court considered whether a 2003 Record of Decision regarding road access in the

Tongass National Forest located in southeast Alaska constituted an impermissible

agency reversal. 92 The 2003 Record of Decision concluded that “the social and

economic hardships to Southeast Alaska outweigh the potential long-term

ecological benefits” of a “Roadless Rule”; in contrast, a 2001 Record of Decision

had concluded that “the long-term ecological benefits to the nation of conserving

these inventoried roadless areas outweigh the potential economic loss to

[southeast Alaska] communities.” 93 The Kake court concluded that “the 2003 ROD

complie[d] with three of the Fox requirements”:

           First, the Department displayed “awareness that it is changing
           position.” The 2003 ROD acknowledges that the Department rejected
           the Tongass Exemption in 2001 and recognizes that it is now “treating
           the Tongass differently.” Second, the 2003 ROD asserts that “the new
           policy is permissible” under the relevant statutes, ANILCA and TTRA.
           Third, we assume the Department “believes” the new policy is better
           because it decided to adopt it. 94

The Kake court held, however, that the 2003 ROD did not comply with the fourth

Fox requirement — that is, it did not give “good reasons” for adopting the new




91
  Organized Vill. of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 966 (9th Cir. 2015) (citing Fox,
795 U.S. at 538 (Kennedy, J., concurring)).
92
     Id. at 967.
93
     Id. (alteration in original).
94
     Id. (citations omitted) (quoting Fox, 556 U.S. at 515).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 20 of 31
policy. 95 In rejecting the 2003 ROD, the Kake court held that “[t]he 2003 ROD did

not simply rebalance old facts to arrive at the new policy. Rather, it made factual

findings directly contrary to the 2001 ROD and expressly relied on those findings

to justify the policy change.” 96 The Circuit Court further “held that unexplained

conflicting findings about the environmental impacts of a proposed agency action

violate the APA.” 97 Because the agency had not offered “a reasoned explanation

for disregarding [its] previous factual findings,” the Circuit Court concluded that the

2003 Record of Decision violated the APA and affirmed the district court’s order

vacating the agency’s action and reinstating the application of the 2001 Roadless

Rule to the forest. 98

          Here, the Secretary has entered into an Exchange Agreement to facilitate

construction of a road through Izembek after previously concluding that such a

road would not be in the public interest. Like the agency actions at issue in State

Farm, Fox, and Kake, the Secretary’s 2018 Exchange Agreement constitutes a

policy change from the previous Secretary’s 2013 ROD. 99 The central issue thus


95
     Id. at 967–68.
96
  Id. at 968; see id. (“The 2001 ROD explicitly found that wholly exempting the Tongass from
the Roadless Rule and returning it to management under the Tongass Forest Plan ‘would risk
the loss of important roadless area values,’ and that roadless values would be ‘lost or
diminished’ even by a limited exemption. The 2003 ROD found in direct contradiction that the
Roadless Rule was ‘unnecessary to maintain the roadless values,’ and ‘the roadless values in
the Tongass are sufficiently protected under the Tongass Forest Plan.’” (citations omitted)).
97
     Id. at 969.
98
     Id. 969–70.
99
     Federal Defendants do not dispute Plaintiffs’ characterization of the Secretary’s decision as

Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 21 of 31
involves whether the Secretary complied with the APA standard for making such

a change.

         The Secretary’s rationale for the Exchange Agreement is articulated in the

two-page “Recitals” section at the beginning the agreement. 100 The section cites

the existence of “an approximate 12-mile gap between the road leading out of King

Cove and the road to the Cold Bay airport”; the fact that inclement weather

regularly prevents King Cove residents from reaching Cold Bay; the fact that “there

have been 68 medical evacuations (medevac) from King Cove since December

23, 2013, including 17 by the U.S. Coast Guard, because commercial medevac

carriers determined that it was too dangerous to fly into King Cove”; the fact that

King Cove residents “have died attempting to travel to and from King Cove or Cold

Bay and from being unable to get from King Cove to the Cold Bay airport for

medevac transport to Anchorage”; and the fact that the Exchange Agreement

would allow the Service to acquire lands that had been “identified by the

. . . Service for future acquisition if such lands became available.” 101 The section

also states that past Congressional legislation “has not produced a solution

satisfactory to the needs of King Cove residents.” 102



an “agency reversal.” See Docket 65 at 25.
100
      AR DOI 887–88.
101
      AR DOI 887–88.
102
      AR DOI 888.


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 22 of 31
          The Exchange Agreement does not address or acknowledge the 2013 ROD

and its contrary findings. This omission suggests that the Secretary did not comply

with two of the requirements for a policy change articulated in Fox. First, the

Secretary did not display “awareness that [he was] changing position.” 103 In Fox,

the Supreme Court held that the FCC complied with this requirement where “the

Commission forthrightly acknowledged that its recent actions ha[d] broken new

ground, taking account of inconsistent ‘prior Commission and staff action’ and

explicitly disavowing them as ‘no longer good law.’” 104 Similarly, in Kake, the

Circuit Court held that the Department of Agriculture displayed “awareness that it

is changing position” because “The 2003 ROD acknowledge[d] that the

Department rejected the Tongass Exemption in 2001 and recognize[d] that it is

now ‘treating the Tongass differently.’” 105 In contrast, the Exchange Agreement

does not acknowledge that the Secretary’s action constitutes a departure from the

agency’s prior policy for Izembek.

          In addition, by failing to address the 2013 ROD, the Secretary impermissibly

“discard[ed] prior factual findings without a reasoned explanation.” 106 In the 2013

ROD issued pursuant to OPMLA, the previous Secretary had concluded that while



103
      Kake, 795 F.3d at 966 (quoting Fox, 556 U.S. at 515).
104
      Fox, 556 U.S. at 517.
105
      Kake, 795 F.3d at 967 (emphasis omitted) (quoting Fox, 556 U.S. at 515).
106
      Kake, 795 F.3d at 968.


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 23 of 31
“the proponents of the proposed road believe it would be a reliable method of

transport in most weather conditions . . . other viable, and at times preferable,

methods of transport remain and could be improved to meet community needs.” 107

The previous Secretary had also found that “construction of a road through the

Izembek National Wildlife Refuge would lead to significant degradation of

irreplaceable ecological resources that would not be offset by the protection of

other lands to be received under an exchange.” 108 The Exchange Agreement

contains “[n]ot one sentence” discussing these previous findings. 109 While an

agency is certainly permitted to rebalance relevant factors to arrive at a new policy,

“Kake and State Farm make clear . . . that ‘even when reversing a policy after an

election, an agency may not simply discard prior factual findings without a

reasoned explanation.’” 110 But that is what happened here. The Secretary’s failure



107
   AR DOI 3; see also AR DOI 20 (“There remain at least three viable transportation alternatives
for the residents of King Cove to obtain access to the Cold Bay airport: resumption of the
hovercraft alternative that was developed in 2003, implementation of the landing craft described
by the Aleutians East Borough utilizing the infrastructure built for the hovercraft, and a ferry
operating from Lenard Harbor to King Cove.”).
108
      AR DOI 3.
109
   Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 48
(1983).
110
   Indigenous Envtl. Network v. United States Dep’t of State, 347 F. Supp. 3d 561, 583 (D.
Mont. 2018), appeals docketed, No. 18-36068 (9th Cir. Dec. 21, 2018), No. 18-36069 (9th Cir.
Dec. 21, 2018), No. 19-35036 (9th Cir. Jan. 14, 2019), No. 19-35064 (9th Cir. Jan. 29, 2019)
(quoting Kake, 795 F.3d at 968); see also Kake, 795 F.3d at 969 (“The absence of a reasoned
explanation for disregarding previous factual findings violates the APA. ‘An agency cannot
simply disregard contrary or inconvenient factual determinations that it made in the past, any
more than it can ignore inconvenient facts when it writes on a blank slate.’” (quoting Fox, 556
U.S. at 537 (Kennedy, J., concurring)).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 24 of 31
to address the previous finding that there are “viable, and at times preferable”

alternatives to a road for King Cove is closely analogous to the agency conduct

found to be impermissible in State Farm. In both cases, the agency’s prior findings

suggested that alternative means of achieving the agency’s objectives existed; in

both cases, the agency “did not even consider the possibility” of implementing the

alternative means. 111          Furthermore, while the prior Secretary found that

“construction of a road through the Izembek National Wildlife Refuge would lead

to significant degradation of irreplaceable ecological resources,” the Exchange

Agreement does not address this prior finding or contain any discussion of the

environmental impact of the road.

          The Montana District Court recently analyzed a similar issue in Indigenous

Environmental Network v. United States Department of State. 112 There, the court

considered whether a 2017 ROD approving the Keystone Pipeline constituted an

impermissible policy change in light of a 2015 ROD that had denied a permit for

the project. 113 The court noted that the 2017 ROD “initially tracked the 2015 ROD

nearly word-for-word,” but then, “without explanation or acknowledgment, omitted

entirely a parallel section discussing ‘Climate Change-Related Foreign Policy




111
      State Farm, 463 U.S. at 48.
112
   347 F. Supp. 3d 561 (D. Mont. 2018). This case is currently on appeal before the Ninth
Circuit. See supra note 110.
113
      Indigenous Envtl. Network, 347 F. Supp. 3d at 582–84.


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 25 of 31
Considerations.’” 114 The 2017 ROD avoided the 2015 ROD’s “conclusion that

2015 represented a critical time for action on climate change” with a “single

paragraph” stating that “since 2015, there have been ‘numerous developments

related to global action to address climate change, including announcements by

many countries of their plans to do so.’” 115             The court concluded that “this

conclusory statement falls short of a factually based determination, let alone a

reasoned explanation, for the course reversal.” 116 Rather, the court found that the

agency had impermissibly “simply discarded prior factual findings related to climate

change to support its course reversal.” 117             The Court finds the Indigenous

Environmental Network court’s reasoning persuasive. The cases are comparable;

indeed, the primary difference is that here, the Secretary did not provide even a

“conclusory statement” acknowledging its policy reversal, but rather “simply

discarded” its prior findings without any explanation.

            Federal Defendants maintain that the Exchange Agreement constituted a

permissible agency reversal. 118 They contend that “[t]he Secretary understood the

previous decision to reject the land exchange proposal due to possible impacts on



114
      Id. at 584.
115
      Id.
116
      Id.
117
   Id. The district court accordingly “vacate[d] the 2017 ROD and remand[d] with instructions to
provide a reasoned explanation for the 2017 ROD’s change in course.” Id. at 591.
118
      Docket 65 at 25–26.


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 26 of 31
wildlife, but the Secretary came to a more humane conclusion — regardless of the

potential environmental impacts that can be managed and minimized in

cooperation with KCC, human life is more important.” 119 There are two problems

with this argument.            First, the Exchange Agreement does not contain the

explanation now articulated in the Federal Defendants’ brief. 120 The Exchange

Agreement does not explain the agency’s “reversal of course as arising out of

concern about economic and social hardships”; moreover, there is no language in

the Exchange Agreement suggesting that the Secretary’s reversal is the product

of his rebalancing of the facts in light of new policy goals. 121 While a court should

“uphold a decision of less than ideal clarity if the agency’s path may reasonably be

discerned,” a court may not “supply a reasoned basis for the agency’s action that

the agency itself has not given.” 122 Second, while State Farm, Fox, and Kake

indicate that an agency may reverse course and may “rebalance old facts to arrive

119
      Docket 65 at 25–26.
120
   The Kake court held that the agency was entitled “to give more weight to socioeconomic
concerns than it had in [an earlier decision], even on precisely the same record. Organized Vill.
of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 968 (9th Cir. 2015); see also id. (indicating that an
agency may “rebalance old facts to arrive at the new policy”). “Fox makes clear that this kind of
reevaluation is well within an agency’s discretion.” Id. (quoting Nat’l Ass’n of Home Builders v.
EPA, 682 F.3d 1032, 1038 (D.C. Cir. 2012)).
121
      Id. at 967 (quotation marks omitted).
122
   FCC v. Fox Television Stations, Inc., 556 U.S. 502, 513–14 (2009) (citing Bowman Transp.,
Inc. v. Arkansas–Best Freight System, Inc., 419 U.S. 281, 286 (1974)); Motor Vehicle Mfrs.
Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (quoting SEC v.
Chenery Corp., 332 U.S. 194, 196 (1947)); CRAssociates, Inc. v. United States, 95 Fed. Cl.
357, 377 (2010) (“[A]n essential premise of [APA] review presupposes that the agency will
establish its rationale at, or prior to, the time of its decision—not after.”); see also Docket 81
(Order Granting Mot. to Strike).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 27 of 31
at [a] new policy,” they also make clear that an agency may not “ignore” or “discard”

earlier factual findings without providing a reasoned explanation for doing so. 123

          The Exchange Agreement does not contain any acknowledgment that the

Secretary’s decision to enter into that agreement constitutes a fundamental

change in agency policy. Instead, in entering into the Exchange Agreement, the

Secretary reverses the previous policy of the DOI without any reasoned

explanation for the change of course with respect to the existence of viable

alternatives to a road. And, in entering into the agreement, the Secretary ignores

the agency’s prior determinations concerning a road’s environmental impact on

Izembek without providing any reasoned explanation for this change. The Court

therefore finds that the Secretary’s decision to enter into the Exchange Agreement

constitutes an unlawful agency action as it is arbitrary and capricious under the

APA. 124

          3. Remedy

          Federal Defendants contend that should the Court find legal error as to the

Exchange Agreement, the Court should allow additional briefing on the question

of remedy. 125           Intervenor-Defendants contend that “[b]ecause this is a land

agreement between the Secretary and an Alaska Native organization, the Court

123
      Kake, 795 F.3d at 967–69 (quoting Fox, 556 U.S. at 537 (Kennedy, J., concurring)).
124
   See Kake, 795 F.3d at 966. In light of this ruling, the Court does not reach Plaintiffs’ other
claims at this time.
125
      Docket 65 at 40.


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 28 of 31
should make every effort to follow the time-honored rule and resolve ambiguities

in favor of the Native organization and allow the parties to remedy any

insufficiencies found by the Court.” 126

          The APA states that a reviewing court shall “hold unlawful and set aside

agency action, findings, and conclusions found to be . . . arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” 127 However, a court

may decline to vacate an unlawful agency action “when equity demands.” 128

“Whether agency action should be vacated depends on how serious the agency's

errors are ‘and the disruptive consequences of an interim change that may itself

be changed.’” 129 Here, the Secretary’s failure to acknowledge the change in

agency policy and his failure to provide a reasoned explanation for that change in

policy are serious errors. And there is no indication in the record that there are

any disruptive consequences that would result from the setting aside of the

Exchange Agreement. The Court acknowledges that “[i]n appropriate situations

involving contracts or consent decrees between Indians and non-Indians . . . the

interpretation or definition of potentially ambiguous terms . . . should be construed


126
      Docket 66 at 32.
127
  5 U.S.C. § 706(2)(A); see Sierra Forest Legacy v. Sherman, 646 F.3d 1161, 1184–85 (9th Cir.
2011).
128
  Cal. Cmtys. Against Toxics v. U.S. E.P.A., 688 F.3d 989, 992 (9th Cir. 2012) (quoting Idaho
Farm Bureau Fed'n v. Babbitt, 58 F.3d 1392, 1405 (9th Cir. 1995)).
129
   Id. (quoting Allied–Signal, Inc. v. U.S. Nuclear Regulatory Comm’n, 988 F.2d 146, 150–51
(D.C. Cir. 1993)).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 29 of 31
in favor of the Indian’s interests.” 130 Here, however, the Court’s conclusion that

the Secretary’s decision to enter into the Exchange Agreement was arbitrary and

capricious is not based on an interpretation of ambiguous terms in the agreement.

For the foregoing reasons, vacatur of the Exchange Agreement is warranted.

          Plaintiffs also seek an injunction along with the vacatur of the Exchange

Agreement. 131 The Supreme Court has held that “recourse to the additional and

extraordinary relief of an injunction” is not warranted where “a less drastic remedy

[]such as partial or complete vacatur . . . [is] sufficient to redress [the aggrieved

party’s] injury.” 132 Plaintiffs do not explain why an injunction would be necessary

in this instance. Here, the vacatur of the Exchange Agreement should provide

sufficient relief to redress Plaintiffs’ injuries.

                                            CONCLUSION

          In light of the foregoing, IT IS ORDERED as follows:

          Plaintiffs’ motion for summary judgment at Docket 50 is GRANTED as

follows:

          The Secretary’s decision to enter into the Exchange Agreement with the

King Cove Corporation on January 22, 2018 constituted an unlawful agency action

in violation of the Administrative Procedure Act.                       Therefore the Exchange


130
      United States v. Gila Valley Irr. Dist., 31 F.3d 1428, 1438 (9th Cir. 1994).
131
      Docket 32 at 2.
132
      Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165–66 (2010).


Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 30 of 31
Agreement is SET ASIDE and VACATED.                      Plaintiffs’ additional request for

injunctive relief is DENIED.

       The Clerk of Court is directed to enter a final judgment accordingly.

       DATED this 29th day of March, 2019 at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




Case No. 3:18-cv-0029-SLG, Friends of Alaska, et al. v. Bernhardt, et al.
Order re Motion for Summary Judgment
Page 31 of 31
